DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 22 April 2022. Claims 1, 5-6, 8-12, 14, 16 and 18 have been amended. Claims 2-4, 13, 17 and 20 have been cancelled. No claims have been added. Therefore, claims 1, 5-12, 14-16 and 18-19 are presently pending in this application.
Drawings
The drawings are objected to because: 
Figures 15-18 show lines and features which appear to be dotted and difficult to identify, the lines and features are suggested to be amended to be darker and more well-defined. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 objected to because of the following informalities:  
In claim 1, line 14 recites “activate the user’s governing” which is suggested to be changed --activate a user’s governing-- to provide proper antecedent basis. Line 34 recites “the user's vortexes of energy” which is suggested to be changed to --vortexes of energy of the user-- to provide proper antecedent basis.
In claim 12, line 9 recites “willing toto” which is suggested to be changed to --willing to-- for clarity.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-12, 14-16 and 18-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. 
Claim 1 recites “Facilitating a self-directed accupoint exercise” in line 8. The limitation of facilitating a self-directed accupoint exercise, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform an accupoint exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “Facilitating a self-directed accupoint exercise” in the context of this claim encompasses the user pressure on parts of their body to provide pressure to said parts of the body, the parts of the body being related to acupressure sites. In line 8 the claim recites “Facilitating a self-directed accupoint exercise”. The limitation of facilitating a self-directed accupoint exercise, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a physical exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “Facilitating a self-directed accupoint exercise” in the context of this claim encompasses the user putting pressure on different parts of their body, the parts of the body being related to acupressure sites. In line 10 the claim recites “Facilitating a self-directed healing code point exercise”. The limitation of facilitating a self-directed healing code point exercise, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a mental health exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “Facilitating a self-directed healing code point exercise” in the context of this claim encompasses the user processing their thoughts in a positive manner. These judicial exceptions are not integrated into a practical application. The claim recites the additional elements of “Providing a user with a stimulation system” in line 3 and “providing an audio and visual system to the user” in line 14. However, the additional element of “Providing a user with a stimulation system” does not integrate the abstract ideas into a practical application because the additional element of a “a stimulation system” does not impose any meaningful limits on practicing the abstract ideas as the provision of a user with a stimulation system is essentially a step of providing a human body having an average anatomical structure that is capable of being stimulated and, therefore, the additional element is insufficient to amount to significantly more than the judicial exceptions. Additionally, the additional element of “providing an audio and visual system to the user” does not integrate the abstract ideas into a practical application because the additional element of a “an audio and visual system” does not impose any meaningful limits on practicing the abstract ideas as the provision of an audio and visual system is well known in the art. Hunt (2009/0216070 A1) discloses an audio and visual system and further discloses that audio and visual stimulation is well known to provide relaxation to the user, see para. [0003] of Hunt. Therefore, the additional element is insufficient to amount to significantly more than the judicial exceptions. Line 20 recites “stimulating with at least one prayer the user's mindset”. The limitation of stimulating with at least one prayer, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a mental health exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “stimulating with at least one prayer the user's mindset” in the context of this claim encompasses the user processing their thoughts in a positive manner. This judicial exception is not integrated into a practical application. Furthermore, there are no additional elements that integrate the abstract idea into a practical application because no elements are recited to impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
The claim is not patent eligible.
Claim 5 recites “the self-directed accupoint exercise includes tapping the eyebrows, temples, regions under the chin, collar bone, sore spots, underarms, thymus, and any other areas of the user's body in step (B)” in line 3. The limitation of the self-directed acupoint exercise including tapping, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a tapping action during physical exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “the self-directed accupoint exercise includes tapping” in the context of this claim encompasses the user performing a tapping action to apply pressure to different parts of their body. This judicial exception is not integrated into a practical application. Furthermore, there are no additional elements that integrate the abstract idea into a practical application because no elements are recited to impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 6 and 14 include everything as claimed in claim 1, and lines 3-6 (claim 6) and 14-17 (claim 14) include the additional limitations of “placing the user's left palm on the brain stem and the right palm on the high bridge while performing a plurality of deep breath; placing the user's right palm on the brain stem and the left palm on the high bridge while performing a plurality of deep breath”. The limitation of placing the user’s palms on parts of the brain stem and high bridge, while performing deep breathing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform an exercise while breathing. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “placing the user's left palm on the brain stem and the right palm on the high bridge while performing a plurality of deep breath” in the context of this claim encompasses the user placing the palms of their hands on different parts of their head while breathing. These judicial exceptions are not integrated into a practical application. In line 3, the claim recites the additional element of “Providing a user with a stimulation system”. However, the additional element does not integrate the abstract ideas into a practical application because the additional element of a “user with a stimulation system” does not impose any meaningful limits on practicing the abstract ideas as the provision of a user with a stimulation system is essentially a step of providing a human body having an average anatomical structure that is capable of being stimulated and, therefore, the additional element is insufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible. 
Claims 7, 15 and 19 recite “stimulating the user's bridge with the user's fingers/hand by tapping, exerting pressure, or pointing the user's fingers/hand two to three inches away in step (C); stimulating the user's Adam's Apple; stimulating the user's jaws; stimulating the user's temple” in lines 3-8. The limitation of stimulating with the user's fingers/hand by tapping, exerting pressure, or pointing the user's fingers/hand two to three inches away, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a physical exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “stimulating … with the user's fingers/hand by tapping, exerting pressure, or pointing the user's fingers/hand two to three inches away” in the context of this claim encompasses the user performing tapping actions to apply pressure to different parts of their body. Lines 9-13 recite “placing the user's left palm on the brain stem and the right palm on the high bridge while performing a plurality of deep breath; placing the user's right palm on the brain stem and the left palm on the high bridge while performing a plurality of deep breath; and placing the user's hand/hands on the user's belly button”. The limitation of placing the user’s hands on parts of the brain stem, high bridge and belly button, while performing deep breathing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a physical exercise while breathing. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “placing the user's left palm on the brain stem and the right palm on the high bridge while performing a plurality of deep breath” in the context of this claim encompasses the user placing the palms of their hands on different parts of their head while breathing. These judicial exceptions are not integrated into a practical application. Furthermore, there are no additional elements that integrate the abstract ideas into a practical application because no elements are recited to impose any meaningful limits on practicing the abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.
Claim 8 recites “the self-directed governing and conception exercise includes slowly and firmly moving the user's palm of stacking hands along the governing and conception vessel path” in lines 3-4. The limitation of slowly and firmly the user’s hands on different parts of the body, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a physical exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “slowly and firmly moving the user's palm of stacking hands” in the context of this claim encompasses the user placing and slowly moving the palms of their hands on different parts of their body while applying pressure to said parts of the body. This judicial exception is not integrated into a practical application. Furthermore, there are no additional elements that integrate the abstract idea into a practical application because no elements are recited to impose any meaningful limits on practicing the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 9, 16 and 18 include everything as claimed in claims 1 and 14, and lines 3 (claims 9 and 16) and 23 (claim 18) include the additional limitations of “Facilitating a self-directed energy balance exercise”. The limitation of facilitating a self-directed energy balance exercise, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a mental health exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “Facilitating a self-directed energy balance exercise” in the context of this claim encompasses the user processing thoughts in a positive manner while placing their hands on different parts of the body. Lines 6 (claims 9 and 16) and 26 (claim 18) recite “Facilitating a self-directed miracle minute exercise”. The limitation of facilitating a self-directed miracle minute exercise, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a mental health exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “Facilitating a self-directed miracle minute exercise” in the context of this claim encompasses user processing thoughts in a positive manner while breathing. Lines 9 (claims 9 and 16) and 29 (claim 18) recite “Facilitating a self-directed releasing statement exercise”. The limitation of facilitating a self-directed releasing statement exercise, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a mental health exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “Facilitating a self-directed releasing statement exercise” in the context of this claim encompasses the user processing thoughts in a positive manner. These judicial exceptions are not integrated into a practical application. In line 3, the claim recites the additional element of “Providing a user with a stimulation system”. However, the additional element does not integrate the abstract ideas into a practical application because the additional element of a “user with a stimulation system” does not impose any meaningful limits on practicing the abstract ideas as the provision of a user with a stimulation system is essentially a step of providing a human body having an average anatomical structure that is capable of being stimulated and, therefore, the additional element is insufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.
Claim 10 recites “locating a problematic body area of the user that is related to the negative feeling in step (E); thinking of a word/phrase for the problem” in lines 3-5. The limitation of locating a problematic area and thinking of a word/phrase, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a mental health exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “locating a problematic body area of the user” in the context of this claim encompasses the user thinking of an area of the body where the user feels discomfort and “thinking of a word/phrase” in the context of this claim encompasses the user thinking of a word associated with said discomfort. Lines 6-10 recite “sensing and feeling a light touch, tingle, and/or pressure on the user's problematic body area that is associated with the problem; placing the user's hand/hands on the problematic body area while constantly thinking of the word/phrase; and moving the user's hand/hands to the next the problematic body area”. The limitation of detecting a sensation on said part of the body, placing hands on said part of the body and moving to a different part of the body, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a physical exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “sensing and feeling a light touch, tingle, and/or pressure” in the context of this claim encompasses the user processing a pressure or sensation on said part of the user body and “placing the user's hand/hands on the problematic body area … and moving the user's hand/hands to the next the problematic body area” in the context of this claim encompasses the user applying pressure to said part of the body before moving to another part of the body to apply pressure to. These judicial exceptions are not integrated into a practical application. Furthermore, there are no additional elements that integrate the abstract ideas into a practical application because no elements are recited to impose any meaningful limits on practicing the abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.
Claim 11, recites “thinking of a word/phrase for the problem and/or any negative feeling/emotion in step (F)” in lines 3-4. The limitation of thinking of a word/phrase, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a mental health exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “thinking of a word/phrase” in the context of this claim encompasses the user thinking of a word or phrase associated with discomfort. Lines 5-8 recite “closing eyes and thinking of the problem and the corresponding word/phrase; moving eyeballs while thinking of the problem and the corresponding word/phrase”. The limitation manipulating the eyes while thinking of said problem, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user performing a mental health exercise and a physical exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “closing eyes and … moving eyeballs while thinking of the problem” in the context of this claim encompasses the user moving their eyes while processing said problem. Lines 9-12 recite “facilitating a plurality of abhorrent breathing while thinking of the problem and the corresponding word/phrase; and facilitating a plurality of abhorrent breathing while moving eyeballs, and thinking of the problem and the corresponding word/phrase”. The limitation of facilitating a plurality of abhorrent breathing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a physical exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “facilitating a plurality of abhorrent breathing” in the context of this claim encompasses the user breathing in an abnormal manner. These judicial exceptions are not integrated into a practical application. Furthermore, there are no additional elements that integrate the abstract ideas into a practical application because no elements are recited to impose any meaningful limits on practicing the abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.
Claim 12 recites “admitting a negative issue such as behavior, trait, and problem to allow the user to release thereof in step (G); facilitating acknowledgement of the negative issue, if the user is not willing or ready to release thereof; facilitating acknowledgement and actions toward resolving the negative issue, if the user is willing to but not ready for fully releasing thereof; and facilitating complete actions toward fully resolving the negative issue, if the user is confident in releasing thereof” in lines 3-10. The limitation of admitting and facilitating acknowledgement/actions of a negative issue, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation under a method of having the user perform a mental health exercise. That is, nothing in the claim element precludes the step from practically being performed by the user in combination with an analysis performed in the mind. For example, “admitting a negative issue … facilitating acknowledgement … facilitating acknowledgement and actions … facilitating complete actions” in the context of this claim encompasses the user mentally processing a thought associated with discomfort. These judicial exceptions are not integrated into a practical application. Furthermore, there are no additional elements that integrate the abstract ideas into a practical application because no elements are recited to impose any meaningful limits on practicing the abstract ideas. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exceptions. The claim is not patent eligible.
	Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-12, 14-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 8-9 recite “enable a enable a user's blood, lymphatic, and energy circulatory systems moving freely” and it is unclear how a user’s blood system, lymphatic system and energy systems can move freely when the lymphatic and circulatory systems are fixed within the user’s body. Line 23 recites “light and love energy flows” and it is unclear what produces the energy and what step or structure causes said energy to flow. Line 32 recites “all meridians and points” and it is unclear what structure the meridians and points are a part of. Line 34 recites “energy will be open and free” and it is unclear what the terms “open” and “free” are relative to.
Regarding claim 8, line 4 recites “palm of stacking hands” and, as a user generally has two hands and therefore two palms, it is unclear if the claim requires both hands of the user or requires that more than both of the user’s hands are required. 
Regarding claim 10, line 6 recites “sensing and feeling a light touch, tingle, and/or pressure” and it is unclear what structure is performing the touch, tingle and/or pressure. 
Regarding claim 11, line 12 recites the term “the problem” and it is unclear if the term is the same as or different from the “negative/stressful problem” recited in line 8 of claim 9. 
Regarding claim 12, line 3 recites the term “problem” and it is unclear if the term is the same as or different from the “negative/stressful problem” recited in line 8 of claim 9. 
Regarding claim 14, line 6 recites “promote healthy circulation of the user’s body” and it is unclear what is being circulated about the user’s body. Lines 8-9 recite “enable a enable a user's blood, lymphatic, and energy circulatory systems moving freely” and it is unclear how a user’s blood system, lymphatic system and energy systems can move freely when the lymphatic and circulatory systems are fixed within the user’s body. 
Regarding claim 18, line 6 recites “promote healthy circulation of the user’s body” and it is unclear what is being circulated about the user’s body. Lines 8-9 recite “enable a user's blood, lymphatic, and energy circulatory systems moving freely” and it is unclear how a user’s blood system, lymphatic system and energy systems can move freely when the lymphatic and circulatory systems are fixed within the user’s body. 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, 14-16 and 18-19, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over GoodTherapy (GoodTherapy, "Thought Field Therapy (TFT)",  08 March 2018) in view of Libin (4,632,095 A) and August (5,676,633 A).
Regarding claim 1, GoodTherapy discloses a method for self-directed energy healing of a user's mind, body, and spirit to release stress and negative issues, comprising the steps of: providing a user with a stimulation system (a user, experiencing negative issues and psychological stress, is provided to a therapist, the user having an average human anatomical structure and therefore having nerves that are stimulated when pressure is applied, see page 1 lines 8-13); performing talk therapy to evaluate a user’s issues of negative thinking and psychological stress (a therapist performs talk therapy with a patient to evaluate and rate a level of discomfort of the user and determine negative issues the user is experiencing, see page 3 lines 2-5 and lines 10-16); applying pressure on meridian points throughout the body (the application of pressure is done via tapping, acupressure or acupuncture, see page 1 lines 8-11 and lines 23-24) while performing vocal self-affirmations (users thinking of and vocalize said negative issues in a positive manner, see page 11 lines 1-6 and lines 20-25), the meridian points containing perturbations (perturbations are disclosed as being defined as “energy build-ups that block energy flow paths, see page 2 lines 13-14, the build-ups causing blockages that are disclosed as resulting in a psychological conditions including phobias, addictions, anxiety, trauma, depression and stress, see page 1 lines 8-13 and page 10 lines 9-11, or blockages result in physical illness, see page 1 lines 20-21), the pressure applying action being performed in specific sequences to create a code that has an effect on specific conditions of the user (pressure applying sequences, specific to the user, are defined as a code, or algorithm, that is used to treat specific conditions related to the user, see page 2 lines 20-23).
GoodTherapy discloses the step of applying acupressure on different parts of the user’s body with the finger of the user, see page 1 lines 8-13, but lacks a detailed description of acupressure locations.
However, in figure 5 Libin teaches the step of applying pressure on a plurality of acupressure locations (a conical finger 14 is used to apply pressure to acupressure points along the user’s body, see col. 3 line 28 to col. 4 line 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified GoodTherapy’s step of applying acupressure to apply acupressure on acupressure locations, as taught by Libin, to allow the therapist to perform acupressure on specific acupressure locations to provide a well-known therapeutic effect.
The modified GoodTherapy method discloses everything as claimed, including the steps of providing a user with a stimulation system, performing talk therapy to determine the user’s negative issues and psychological stress, applying acupressure to parts of the user body associated with the user’s negative issues and psychological stress and having the user vocalize self-affirmations related to said negative issues and psychological stress (see page 1 lines 8-13 and page 11 lines 1-6 and lines 20-25 of GoodTherapy). Therefore, the modified GoodTherapy method discloses the structure and steps to provide an end result of treating a user's mind, body, and spirit to release stress and negative issues with a self-directed energy healing process. 
The modified GoodTherapy method discloses everything as claimed including the steps of facilitating relaxation and eliminating stress from the user’s body (the acupressure massage and positive thinking exercises reduce and eliminate stress and therefore allow the user to relax, see page 1 lines 8-13 of GoodTherapy), but lacks a detailed description of providing an audio and visual system to the user in step (E), wherein components of the audio and visual system include a plurality of audio recordings, a plurality of images, a plurality of videos, and/or any combinations thereof, to facilitate relaxation and eliminate stress from the user's body; and facilitating and maintaining a relaxed healing environment for the user using any components of the audio and visual system before step (B).
However, in figure 6 August teaches the step of providing an audio and visual system (Visual display device 10, audio player device 18 and speakers 87), components of the audio and visual system 10/18/87 include a plurality of audio recordings and a plurality of images (the audio player device 18 and speakers 87 playback prerecorded audio recordings, from a compact device, to the user, see col. 10 line 66 to col. 11 line 9; the visual display device 10 depicts a biophilic picture 12 to be shown to the user from a plurality of pictures 12, see col. 11 lines 22-45), to facilitate relaxation and eliminate stress from the user's body (the audio and visual system 10/18/87 uses preselected media designed to relax the user and eliminate stress, see the abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified GoodTherapy method to include an audio and visual system, as taught by August, to promote user relaxation and expediting recovery in the user, see col. 5 lines 37-46 of August.
The modified GoodTherapy method discloses facilitating and maintaining a relaxed healing environment throughout treatment of the user, see page 1 lines 8-13 of GoodTherapy and col. 5 lines 37-40 of August. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the audio and visual system before step (B), for the purpose of maintain a relaxed healing environment for the user, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
The modified GoodTherapy method discloses the steps of stimulating the user’s mindset to remove blockages and reversals in energy, modify unpleasant memories and manipulating the user’s energy system (GoodTherapy discloses treating the user with acupressure and positive thinking to remove perturbations associated with causing blockages to the user’s energy system, see page 1 lines 8-13, page 2 lines 13-14 and lines 20-23 of GoodTherapy, and to treat the user’s negative issues and psychological stress including subconscious memories, see page 10 lines 5-11). Therefore, the modified GoodTherapy method discloses the same step and same structure to provide the same result as the applicant’s claimed limitations.
Regarding claim 5, the modified GoodTherapy method discloses treating the user with finger tapping acupressure to remove perturbations associated with causing blockages to the user’s energy system, see page 1 lines 8-13, page 2 lines 13-14 and lines 20-23 of GoodTherapy; the therapist using talk therapy with the user to locate problematic areas of the user’s body, see page 3 lines 2-5 and lines 10-16 of GoodTherapy; the acupressure being applied to specific acupressure points along the user’s body, see fig. 5 and col. 3 line 48 to col. 4 line 10 of Libin; the acupressure points including the user’s eyebrows, collar bone, underarms (see page 3 lines 27-29 of GoodTherapy) and sore spots (areas of the body identified as providing discomfort to the user include spots of the body that are sore, see page 3 lines 14-16 of GoodTherapy), and including the temples (area of the body labeled “Temple”, see fig. 5 of Libin), regions under the chin (area of the body labeled “sides of neck”, see fig. 5 of Libin), collar bone (area of the body labeled “upper shoulder”, see fig. 5 of Libin) and the thymus (area of the body labeled “Breast bone”, see fig. 5 of Libin). The modified GoodTherapy method lacks a detailed description of the self-directed accupoint exercise being approximately one minute, however the treatment is applied for a duration that treats the user’s problematic area, see page 3 lines 19-24 of GoodTherapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified GoodTherapy acupoint exercise to be approximately one minute as a therapist would know to apply the treatment for a duration that is effective to treat the negative issues of the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II). Therefore, the modified GoodTherapy method discloses the same step and same structure to provide the same result as the applicant’s claimed limitations. 
Regarding claim 6, the modified GoodTherapy method discloses treating the user with acupressure on meridian points along the user to remove perturbations associated with causing blockages to the user’s energy system, see page 1 lines 8-13, page 2 lines 13-14 and lines 20-23 of GoodTherapy; the therapist using talk therapy with the user to locate problematic areas of the user’s body, see page 3 lines 2-5 and lines 10-16 of GoodTherapy; the acupressure being applied to specific acupressure points along the user’s body starting from the toe of the user to the top of the head of the user, see fig. 5 and col. 3 line 48 to col. 4 line 10 of Libin. 
The modified GoodTherapy device does not explicitly disclose that the acupoint exercise is on the brain stem and high bridge using the palms of the user’s hands. However, GoodTherapy discloses that the therapist diagnoses and specifically treats problematic areas of the body identified by the user by applying pressure to those parts of the body, see page 1 lines 23-25 and page 3 lines 9-24 of GoodTherapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified GoodTherapy acupoint exercise to include applying pressure to the brain stem and high bridge of the user with the palms of the hand of the therapist as a therapist would know to apply the treatment at areas of the brain stem and high bridge as identified as being problematic by the user to more accurately treat the negative issues of the user by applying pressure with the palms of the hand of the therapist and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II). 
The modified GoodTherapy method lacks a detailed description of the self-directed healing code point exercise being approximately one minute, however the treatment is applied for a duration that treats the user’s problematic area, see page 3 lines 19-24 of GoodTherapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified GoodTherapy self-directed healing code point exercise to be approximately one minute as a therapist would know to apply the treatment for a duration that is effective to treat the negative issues of the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II). Therefore, the modified GoodTherapy method discloses the same step and same structure to provide the same result as the applicant’s claimed limitations.
Regarding claim 7, the modified GoodTherapy method discloses everything as claimed in claimed 6 including the acupoint exercise being along the user’s bridge and brain stem as recited in the rejection of claim 6 above. The modified GoodTherapy method further discloses stimulating the user’s bridge with finger tapping in step (C) (see page 1 lines 8-13 of GoodTherapy); stimulating the user's temple (area of the body labeled “Temple”, see fig. 5 of Libin).
The modified GoodTherapy device does not explicitly disclose stimulating the user’s Adam’s Apple and jaws. However, GoodTherapy discloses that the therapist diagnoses and specifically treats problematic areas of the body identified by the user, see page 3 lines 9-24 of GoodTherapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified GoodTherapy acupoint exercise to include the Adam’s Apple and jaws of the user as a therapist would know to apply the treatment at areas of the Adam’s Apple and jaws as identified as being problematic by the user to more accurately treat the negative issues of the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
The modified GoodTherapy method discloses placing the user’s palms on the brain stem and high bridge (as recited in the rejection of claim 6 above) and the user’s belly button (area of the body labeled “Small Intestines”, see fig. 5 of Libin) while performing a plurality of deep breaths (the user performs deep breathing during the exercise, see page 19 lines 44-52 of GoodTherapy). Therefore, the modified GoodTherapy method discloses the same step and same structure to provide the same result as the applicant’s claimed limitations.
Regarding claim 8, the modified GoodTherapy method discloses treating the user with finger tapping acupressure to remove perturbations associated with causing blockages to the user’s energy system, see page 1 lines 8-13, page 2 lines 13-14 and lines 20-23 of GoodTherapy; the therapist using talk therapy with the user to locate problematic areas of the user’s body, see page 3 lines 2-5 and lines 10-16 of GoodTherapy; the acupressure being applied to specific acupressure points along the user’s body starting from the toe of the user to the top of the head of the user, see fig. 5 and col. 3 line 48 to col. 4 line 10 of Libin. 
The modified GoodTherapy device does not explicitly disclose that treatment starts from the user’s front bottom torso. However, GoodTherapy discloses that the therapist diagnoses and specifically treats problematic areas of the body identified by the user including problems starting at the stomach of the user, see page 2 lines 2-6 and page 3 lines 9-24 of GoodTherapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified GoodTherapy acupoint exercise to start at the user’s front bottom torso as a therapist would know to apply the treatment starting at the front bottom torso identified as problematic by the user to more accurately treat the negative issues of the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II). Therefore, the modified GoodTherapy method discloses the same step and same structure to provide the same result as the applicant’s claimed limitations.
The modified GoodTherapy method lacks a detailed description of the self-directed accupoint exercise being approximately one minute, however the treatment is applied for a duration that treats the user’s problematic area, see page 3 lines 19-24 of GoodTherapy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified GoodTherapy acupoint exercise to be approximately one minute as a therapist would know to apply the treatment for a duration that is effective to treat the negative issues of the user and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II). Therefore, the modified GoodTherapy method discloses the same step and same structure to provide the same result as the applicant’s claimed limitations.
Regarding claims 9-10 and 12, the modified GoodTherapy method discloses treating the user with acupressure and positive thinking, along with the user vocalizing their negative issues, to remove perturbations associated with causing blockages to the user’s energy system, see page 1 lines 8-13, page 2 lines 13-14 and lines 20-23 of GoodTherapy, to treat the user’s negative issues and psychological stress including the user’s unpleasant memories, see page 10 lines 5-11; the therapist using talk therapy with the user to locate problematic areas of the user’s body, see page 3 lines 2-5 and lines 10-16 of GoodTherapy; the acupressure being applied to specific acupressure points along the user’s body, see fig. 5 and col. 3 line 48 to col. 4 line 10 of Libin. Therefore, the modified GoodTherapy method discloses the same step and same structure to provide the same result as the applicant’s claimed limitations.
Regarding claim 11, the modified GoodTherapy method discloses the modified GoodTherapy method discloses treating the user with acupressure and positive thinking, along with the user vocalizing their negative issues, to remove perturbations associated with causing blockages to the user’s energy system, see page 1 lines 8-13, page 2 lines 13-14 and lines 20-23 of GoodTherapy, to treat the user’s negative issues and psychological stress including the user’s unpleasant memories, see page 10 lines 5-11; the therapist using talk therapy with the user to locate problematic areas of the user’s body, see page 3 lines 2-5 and lines 10-16 of GoodTherapy; the acupressure being applied to specific acupressure points along the user’s body, see fig. 5 and col. 3 line 48 to col. 4 line 10 of Libin; and the step of facilitating a plurality of different breathing techniques during the treatment, the breathing techniques being selected to best fit the treatment, see page 19 lines 24-69 of GoodTherapy. Therefore, the modified GoodTherapy method discloses the same step and same structure to provide the same result as the applicant’s claimed limitations.
Regarding claim 14, the modified GoodTherapy method discloses the method for self-directed energy healing of a user's mind, body, and spirit to release stress and negative issues, see the rejection of claims 1 and 9 above.
Regarding claim 15, the modified GoodTherapy method discloses everything as claimed as recited in the rejection of claim 7 above.
Regarding claim 16, the modified GoodTherapy method discloses everything as claimed as recited in the rejection of claim 9 above.
Regarding claim 18, the modified GoodTherapy method discloses the method for self-directed energy healing of a user's mind, body, and spirit to release stress and negative issues, as recited in the rejections of claims 1, 6 and 9 above.
Regarding claim 19, the modified GoodTherapy method discloses everything as claimed as recited in the rejection of claim 7 above.
Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive. 
On page 12 lines 18-24 and page 15 lines 18-23, the applicant argues “The study consisted of using the "Trilogy" method as disclosed in the claims. The vast majority of participants in the study reported they were not longer in stress after completing the exercise. A person skilled in the art of energy medicine would consider the medical treatment as having a specific and substantial credible utility. While each claim rejection by the Examiner sites a specific limitation in each claim as having lack of utility, the Applicant argues that the overall utility for each claim is a reduction in stress, as shown by the conducted study cited above ... Examiner is respectfully requested to provide a prima facie evidence for such a rejection. A prima facie case of unpatentability is established when the information compels a conclusion that a claim is unpatentable under the preponderance of evidence, burden-of- proof standard, giving each term in the claim its broadest reasonable construction consistent with the specification, and before any consideration is given to evidence which may be submitted in an attempt to establish a contrary conclusion of patentability".
However, it is not clear if, during the study conducted using the “Trilogy” method, there were other therapies occurring during said study. For example, it is unclear if participants were undergoing alternative therapies and treatment regimens such as exercise, cancer treatment or rehabilitation therapy for reduced motor function. Additionally, it is unclear if said participants were utilizing pharmaceuticals or medicament which would be capable of reducing a participant’s stress or anxiety. Therefore, it is not clear if the overall effectiveness in reducing stress with the “Trilogy” method can be attributed to only the “Trilogy” method. 
Claims 1, 14 and 18 were rejected as being related to abstract ideas. Amended claims 1, 14 and 18 were amended to include the limitations of the audio and visual system as recited in now canceled claims 13, 17 and 20. However, Hunt (2009/0216070 A1) is relied upon to disclose an audio and visual system and further discloses that audio and visual stimulation is well known to provide relaxation to the user, see para. [0003] of Hunt. Providing an audio and visual system to be used during a method of releasing stress and negative issues is considered to be well known within the art to promote relaxation and reduce stress. Therefore, the claims are considered to be abstract ideas and the rejections as recited above are maintained.
On page 17 lines 21-25, applicant argues “The Examiner argues that it would have been obvious to a person skilled in the art at the time of filing to combine August with GoodTherapy. The Applicant respectfully disagrees. Austin describes confining the patient to a bed with curtains surrounding the bed. The use of audio and visual effects in the currently claim invention is fastly different than surrounding a patient in a bed and projecting images onto a curtain. Therefore, it would not have been obvious to combine GoodTherapy with Austin”.
However, August teaches that the audio and visual system 10/18/87 includes an audio player device 18 and speakers 87 which are used to playback prerecorded audio recordings, from a compact device, to the user, see col. 10 line 66 to col. 11 line 9, and includes a visual display device 10 depicting a biophilic picture 12 to be shown to the user from a plurality of pictures 12, see col. 11 lines 22-45, the audio and visual system 10/18/87 being used to relax the user and eliminate stress, see the abstract. The claims require that an audio and visual system be provided and that the audio and visual system plays audio recordings and a plurality of images to facilitate relaxation and eliminate stress, the claims do not recite any specific combination of audio and visual effects that are distinct from the already disclosed audio and visual effects recited in August. The claims do not require that the user not be confined to a bed nor do the claims require that the user perform the method in a specific environment. Furthermore, there appears to be no evidence or disclosure of the August audio visual system being rendered inoperable when used in conjunction with other relaxation therapies. Therefore, the rejections of claims 1, 14 and 18 as recited above are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keppel (5,159,928 A) is cited to show and audio and visual system for providing relaxation to the user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785